Filed by:Federated MDT Series Filed Pursuant to Rule 425 under the Securities Act of 1933 and deemed filed pursuant to Rule 14a-6 of the Securities Act of 1934 Subject Company:Federated MDT Tax Aware/All Cap Core Fund Commission File No. 811-21904 [Shareholder registration here] Dear : I am writing to you from the proxy solicitation firm, [Company]. I am the project manager overseeing our assistance with the Special Meeting of Shareholders of the Federated MDT Tax Aware/All Cap Core Fund. We have been trying to reach you by phone. Please call me as soon as possible at [Telephone Number]. Sincerely, [Name] [Title] [Company]
